       Case 3:20-cv-00831-CWR-FKB Document 5 Filed 05/24/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 ABBY K. PRATHER                                                                       PLAINTIFF

 V.                                                        CAUSE NO. 3:20-CV-831-CWR-FKB

 JACKSON FITNESS LLC, et al.                                                       DEFENDANTS

                                              ORDER

       Before the Court are Defendants’ Motion to Dismiss for insufficient service of process

[Docket No. 2] and Plaintiff Abby Prather’s Motion for Extension of Time to Serve Defendants

[Docket No. 3]. The matters are ready for adjudication.

       Plaintiff filed her complaint on December 28, 2021. Her counsel never served the

defendants with process. On May 5, 2021, therefore, Defendants filed their present Motion to

Dismiss. Plaintiff responded with her Motion for Extension of Time on May 11, 2021.

       According to Rule 4(m) of the Federal Rules of Civil Procedure:

       If a defendant is not served within 90 days after the complaint is filed, the court—
       on motion or on its own after notice to the plaintiff—must dismiss the action
       without prejudice against that defendant or order that service be made within a
       specified time. But if the plaintiff shows good cause for the failure, the court must
       extend the time for service for an appropriate period.

       When an extension for service of process is sought or “[w]hen service of process is

challenged, the serving party bears the burden of proving . . . good cause for failure to effect timely

service.” Sys. Signs Supplies v. U.S. Dep’t of Justice, 903 F.2d 1011, 1013 (5th Cir. 1990). To

establish good cause, a plaintiff must demonstrate “at least as much as would be required to show

excusable neglect . . . .” Id. (quoting Winters v. Teledyne Movible Offshore, Inc., 776 F.2d 1304,

1306 (5th Cir. 1985)) (emphasis omitted).
        Case 3:20-cv-00831-CWR-FKB Document 5 Filed 05/24/21 Page 2 of 3




         However, dismissing this complaint at this point would effectively be a dismissal with

prejudice, as plaintiffs have 90 days to file a lawsuit once they receive their Notice of a Right to

Sue from the EEOC after filing their claim with the EEOC.1 Therefore, this Court must review this

removal under a higher standard. Thrasher v. City of Amarillo, 709 F.3d 509, 512 (5th Cir. 2013).

If “the applicable statute of limitations likely bars future litigation, a district court’s dismissal of

claims under Rule 4(m) should be reviewed under the same heightened standard used to review a

dismissal with prejudice.” Id. “Because dismissal with prejudice is an extreme sanction that

deprives a litigant of the opportunity to pursue his claim, it is warranted only where a clear record

of delay or contumacious conduct by the plaintiff exists and a lesser sanction would not better

serve the interests of justice.” Id. at 512-513. “To warrant dismissal, we must find a delay longer

than just a few months; instead the delay must be characterized by significant periods of total

inactivity.” Id. at 513.

         The Fifth Circuit has identified factors for this heightened standard. “When this Court has

affirmed dismissals with prejudice, it has generally found at least one of the three aggravating

factors: (1) delay caused by [the] plaintiff himself and not his attorney; (2) actual prejudice to the

defendant; or (3) delay caused by intentional conduct.” Id. at 514.

         In the instant case, Plaintiff’s counsel asserts in her motion for an extension that Defendants

were aware of the complaint and thus she should get an extension. She also asserts that her counsel

requested that Defendants consider waiving process during a discussion with Defendants’ counsel

about a potential settlement, but Defendants never agreed to waive service.

         Typically, Defendants’ knowledge of the complaint alone does not confer jurisdiction on

the Court. See Way v. Mueller Brass Co., 840 F.2d 303, 306 (5th Cir. 1988) (“The defendant’s


1
 The record does not indicate when Prather received her Notice of a Right to Sue, but regardless, it is 90 days past
when Prather filed her complaint and thus her right to sue has expired.

                                                          2
       Case 3:20-cv-00831-CWR-FKB Document 5 Filed 05/24/21 Page 3 of 3




actual notice of the litigation . . . is insufficient to satisfy Rule 4’s requirements.”). It also does not

provide good cause for an extension. Sys. Signs Supplies, 903 F.2d at 1013–14.

        However, under this heightened standard for effectively dismissing a complaint with

prejudice, Defendants have not shown any of the aggravating factors that warrant dismissal. The

delay in this case is “just a few months” rather than a “significant period[] of total inactivity.”

Thrasher, 709 F.3d at 513. Plaintiff herself has not caused the delay, the delay does not appear to

prejudice the Defendants, and the delay was not caused by intentional conduct. Plaintiff’s

complaint includes serious allegations regarding sexual harassment and claims for back pay,

among other damages. The Court will use its discretion to not deprive Plaintiff the liberty of

pursuing her claim. Thus, Plaintiff’s motion for extension of time to serve Defendants will be

granted and Defendant’s motion to dismiss for insufficient service of process will be denied.

        Plaintiff must serve the Defendant within 21 days.

        SO ORDERED, this the 24th day of May, 2021.

                                                 s/ Carlton W. Reeves
                                                 UNITED STATES DISTRICT JUDGE




                                                    3
